DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2, the term “a tip end of a core wire” has been changed to --a tip end of the core wire--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a cable terminal processing apparatus that peels a coating around a core wire in a terminal portion of a cable and performs trimming cut on a tip end of the core wire after coating peeling, the cable terminal processing apparatus comprising a rotation shaft has a rotary head at its front end, a peeling cutter mounted on the rotary head displaceable in a radial direction for cutting a coating of the cable, a cutting cutter mounted on the rotary head displaceable in the radial direction for cutting the tip end of the core wire after coating peeling and positioned closer to a base end side of the cable than the peeling cutter, and an axial direction moving mechanism that has a function of moving the rotary head and the cable holding mechanism relative to each other in an axial direction of the rotation shat, positions a blade edge of the peeling cutter and the cutting cutter in the axial direction with respect to the cable by moving and stopping, and peels the coating on a tip end side by moving the rotary head and the cable holding mechanism in a direction away from each other in a state where the bade edge of the peeling cutter is cut into the coating of the terminal portion of the cable.
For example, Stepan et al. (2008/0257112), hereafter Stepan, teaches a cable terminal process apparatus comprising a rotation shaft (20a) and a rotary head (21a) with a pair of cutting blades (3a, b) cable of being used as a peeling cutter.
However, Stepan does not teach a cutting cutter mounted on the rotary head displaceable in the radial direction for cutting the tip end of the core wire after coating peeling and positioned closer to a base end side of the cable than the peeling cutter, and an axial direction moving mechanism that has a function of moving the rotary head and the cable holding mechanism relative to each other in an axial direction of the rotation shat, positions a blade edge of the peeling cutter and the cutting cutter in the axial direction with respect to the cable by moving and stopping, and peels the coating on a tip end side by moving the rotary head and the cable holding mechanism in a direction away from each other in a state where the bade edge of the peeling cutter is cut into the coating of the terminal portion of the cable.
There is no teaching of providing a second pair of cutting cutter on the rotary head (21a) that cuts of the end of the cable after the cutting blades (3a, b) making a cut on the coating and is positioned closer the base end of the cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable processing devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724